Van Brunt, P. J.
This action seems to have been brought for the "purpose of changing the venue of an action which the plaintiff in that action had .a right to have tried in another jurisdiction; in which action the plaintiff’s predecessor in title had intervened, been made a party, and answered, setting up his rights, and subsequent to which such predecessor had sold all his interest in the subject-matter to the plaintiff herein, who necessarily took his title subject to that which had been done by the owner in respect thereto. We know of no practice which justifies the bringing of an action to change the venue of another action, which has been already brought. The order should be affirmed, with $10 costs and disbursements.